Mellen, C. J.
at the ensuing term in Cumberland, delivered the opinion of the court.
The first section of the act of 1821, ch.l 17 provides,that all monies for the support of schools shall be raised by towns and plantations. The third section requires every town, &c. to choose a school-committee', and an agent for each district; and makes it the duty of such agent to hire school masters,&c. but by the first section of the act of 1822 eh. 196, towns may authorize school districts to choose their own agents ; but it does not make any change in the duties of such agents, when so chosen. The eighth section authorizes the inhabitants of any school district at a district meeting, called according to the provisions of the eleventh sec *46tion, to raise money for certain specified purposes ; viz. for “ erecting, repairing or removing a school house, and of purchasing “ land on which the same may stand, and utensils therefor.” And at the close of the eleventh section a district is empowered to choose “ a committee to superintend the laying out and ex- “ pending the money raised by such district, agreeably to their “vote for the purposes aforesaid.” The eleventh section appoints the mode in which towns are to call district meetings ; and also authorizes towns, at the request of such districts, to determine how notice of future district meetings shall be given ; and provides that at such district meetings a clerk may be chosen who shall be sworn and keep a record of all votes. Such being the law, the question is whether the parol evidence, which was offered and rejected was legally admissible.' The plaintiff offered to prove that at a meeting of those of the district who were able to attend, a committee was' elected ; and that such committee employed him as a school-master. But the law has appointed the district school agents to hire school-masters ; and not a district committee, whose duties are of a different character ; neither the legislature nor the town have reposed confidence in them as to the hiring of school-masters. The plaintiff offered to prove that on a notice given, all the legal voters in said district, who were not incapacitated to attend, did attend the meeting ; but it does not appear how they were notified; whereas the vote of the town required that public notice should have been given at the most public place within the district. But in addition to these objections, if the acting clerk had been duly sworn, of which there Was no proof offered, it was his duty to record all votes passed at the meeting; and the only legal mode of proving facts on record, is by the record itself, or an attested copy of it. It is said that such a decision must operate severely upon a person contracting with municipal officers, supposed by him to be acting lawfully under competent authority. Such may be the case ; hut he who attempts to charge a corporation on a contract, must prove a contract legally made, or it cannot be binding. It is urged that in the circumstances of this case the law will imply a promise on the part of the town ; as they must have *47known the plaintiff to have been' in their service ; and thus assented to it. The answer to this argument is that, as his employment, according to the provisions of the law, was a matter of district jurisdiction and concern, the assent of the town to his employment cannot be inferred ; it was a subject in which they had no particular interest or feelings ; in fact the relation in which the town stood to the plaintiff seems to discountenance all presumption of assent or implied promise on their part.
The Court perceive no error on the record, and accordingly the Judgment is affirmed with costs.